
	

114 HR 345 IH:  To make persons who conspire to commit, commit, or benefit from an act of human trafficking ineligible for admission to the United States of America. 
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 345
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		 To make persons who conspire to commit, commit, or benefit from an act of human trafficking
			 ineligible for admission to the United States of America. 
	
	
		1.Ground of inadmissability for trafficking
 Section 212(a)(2)(H)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(H)(i)) is amended by striking “who commits or conspires to commit human trafficking offenses” and inserting “who commits or conspires to commit a human trafficking offense”.
 2.Permanent exclusion of persons who have benefited from illicit activities of traffickers in personsSection 212(a)(2)(H)(ii) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(H)(ii)) is amended by striking “has, within the previous 5 years, obtained any financial or other benefit from the illicit activity” and inserting “has obtained any financial or other benefit from the illicit activity”.
		
